Title: To James Madison from Edmund Randolph, 22 November 1782
From: Randolph, Edmund
To: Madison, James


My dear sir
Richmond Nov: 22. 1782
The inclosed cypher, tho’ not nicely executed or arm[e]d with every possible combination, is, I trust, sufficiently involved to serve, as a secure seal to our correspondences. I send it by the post, as the transactions of this week require no cover.
Immediately on the receipt of your information that the appointment was renewed, I imparted it to our friend. I expect an answer to morrow, but not so soon, as that I should be enabled to say certainly by this post what his final resolution will be. But in addition to the circumstances leading me in a former letter to espouse the probability of his accepting this mission, another has lately occurred. While governor, he had subscribed several assumpsits to the creditors of government, and particularly to some of those of New Orleans, Illinois &c, who are now in your city. He understood that they had been advised to sue him in his individual capacity; Upon this intelligence he wrote to the assembly, representing his predicament, and that he wished to travel into some other parts of America. The result of this application is unknown and seems immaterial; since it abundantly shews, that Monticello, which formerly was the great magnet, has lost its power so far, as to leave him a disposition to travel.

Some progress has been made in reforming the militia law; the great object of which in its present form is to keep a select militia in readiness for invasions, and to prevent the useless expenditure of money, occasioned by the frequent reliefs which are practised under our prevailing system. The bill is to be reported to day.
Oeconomy is the cant phrase and the house of delegates have accordingly voted the reduction of the number of auditors to one. I am told, that some of the members are disposed to strike at the number of judges of the admiralty, of the council, &c. &c. But these amendments are the ebullitions of those, who know not the nature of the business of the several departments.
Tuesday is assigned for the consideration of Mr. Mercer’s plan of a tobacco-bank. I cannot procure a sight of it: but I fancy, it is built upon the doctrine of Stuart on the subject of banks founded on public credit. If so, that doctrine is surely misapplied to the now condition of our country. There does not appear the smallest prospect of its being carried.
A petition came from Louisa to continue, among other things the suspension of executions. On the question for referring it, the number pro was 42, against it 33. Mr. R. H. Lee was animated and spoke well against the reference, as lawyers, intent on profit, would think; but, as others less ardent in the pursuit of riches would perhaps say, much to the injury of our country, which has suffered so deeply from the enemy.
There is a strong party, and I believe it will prove successful, for exploding the consumption of british manufactures without waiting for similar acts of reprobation in the other states. Abuses have been lately multiplied in the introduction of these baneful commodities, some having been imported in flags, others from St. Thomas’s, covered with very slight, and indeed unauthentic certificates of previous captures. I shall shortly go to Edenton in No. Carolina to defend a vessel which has brought british wares from that island: but I am resolved to return infectâ re, if there be any suspicion of their coming thither unsanctified by capture.
As to my return, I know not what to say. I feel most sorely at this moment the wounds of Haym Salomon, and divers other jews of our connection in Philadelphia, and I clearly see, that my absence from home would throw me most terribly in the rear of the law. But these circumstances would not of themselves detain me, provided I could make a reasonable composition with the creditors of my father, who has his life in my uncle’s estate upon the death of my aunt. That event approaches rapidly, and this matter will be quickly afterwards determined. But I shall probably be obliged to remain here for some time in preparing the vindication of our title to the western country— and this too, from the reappointment of Mr. J., on whose shoulders I wished to throw the penmanship of the work. To keep my name up therefore, when I must be necessarily absent, would be an obstacle to the reinforcement of a better man.
Last night Mr. Jas. Henry’s son desired me to forward £22–10. to Mr. Jones, on account of an advance made by him in Phila. in 1780. The money is deposited in the treasury, and I will remit it by the next post. I should have done it, could I have procured a bill.
I say nothing to you about money, as Mr. Ambler says he is punctual in every possible remittance.
I duly received your two favors of Nov. 13th. Mr. Pendleton left us almost a week ago. I forgot to mention that there are several blanks in the cypher, reserved for you to fill up, if you think proper.
